Citation Nr: 9921220	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to March 
1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a notice of disagreement in 
writing received within one year of the decision being appealed 
and, after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
The present case arises from a February 1992 rating action with 
which the veteran disagreed in February 1993.  A statement of the 
case was issued in May 1993, and the appeal was perfected by the 
submission of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
that was received later that month.  In November 1993, the 
veteran and his wife appeared at a hearing conducted at the RO, 
and later that month, a supplemental statement of the case was 
issued.

Thereafter, the case was forwarded to the Board and, in March 
1996, the Board remanded the matter to the RO for additional 
medical development.  In April 1996, the veteran was examined for 
VA purposes, and a supplemental statement of the case was issued 
in June 1996.  Subsequently, the case was returned to the Board, 
and the Board remanded the matter a second time in September 
1996, in order to afford the veteran an opportunity to appear for 
additional medical tests, and to obtain a previously requested 
medical opinion.  The veteran apparently failed to report for the 
scheduled medical evaluation, and the case was returned to the 
Board.  In October 1997, the Board remanded the case a third 
time, in order to obtain a medical opinion regarding the etiology 
of the veteran's back disability.  An opinion was obtained in 
July 1998.  In October 1998, a supplemental statement of the case 
was issued, after which the matter was returned to the Board.  

The Board remanded the veteran's case a fourth time in February 
1999, in order to obtain a more precise opinion regarding the 
etiology of the veteran's back disability, and to ensure this 
opinion was obtained from a physician who had actually examined 
the veteran.  Another medical opinion was obtained in April 1999, 
and a supplemental statement of the case was issued in May 1999.  
Thereafter, the case was returned to the Board in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran's service medical records reflect the presence of 
low back complaints between May 1977 and June 1978, but do not 
show any back complaints for the remaining years of the veteran's 
service.  

3.  The first post service medical record reflecting the presence 
of a low back disability is dated more than 12 years after the 
veteran's discharge from service.  

4.  The veteran's current low back disability is not shown to be 
related to the low back complaints noted in service.  


CONCLUSION OF LAW

A low back disability was not incurred in service, nor may it be 
presumed to have had its onset in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant facts 
have been properly developed and that VA has fulfilled its duty 
to assist the appellant as mandated by 38 U.S.C.A. § 5107.  

Under applicable criteria, service connection may be granted for 
disability resulting from disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. § § 3.307, 3.309 
(1998).

A review of the veteran's service medical records reflect that he 
was initially seen in May 1977 for complaints of low back pain.  
This was reportedly two days after a motorcycle accident.  Upon 
physical examination, there were no bruises, abrasions, or 
discoloration noted, but there was muscle spasm and tenderness.  
In the months that followed, the veteran was seen on numerous 
occasions for low back complaints, during which time he was 
provided medications, instructed in various exercises, and given 
other therapy.  X-rays taken during this period, however, were 
reportedly normal.  (In this regard, although a September 1977 X-
ray report revealed a slight rotation of the spine, it was 
thought that such finding could have been positional, and not 
clinically significant.)  In December 1977, a question was raised 
concerning whether the veteran's complaints included a 
psychosomatic component.  In does not appear that any specific 
follow-up in this regard was made, but in any event, the 
veteran's complaints continued through June 1978.  After that 
time, however, no further low back complaints were recorded, and 
examinations conducted in March 1979, April 1980, and July 1980, 
revealed that the spine was normal upon clinical evaluation.  In 
addition, on a July 1980 report of medical history, the veteran 
indicated he did not experience recurrent back pain.  

Post service medical records consist entirely of VA records from 
the 1990's which were obtained in connection with the veteran's 
current/original claim for benefits.  As to other post service 
treatment, the veteran testified that he did receive such 
treatment, but that the physician who provided it had since 
passed away, and his records were no longer available.

Regarding the VA medical records, the earliest is a report of a 
VA orthopedic examination conducted in April 1993.  This revealed 
that the lumbosacral spine was normal in appearance, but that the 
veteran complained of tenderness to palpation.  The examiner 
remarked, however, that this tenderness was worse than any others 
he had seen, which suggested to him that the veteran was 
exaggerating.  Furthermore, the examiner noted that the veteran 
walked with a normal gait, even briskly, but yet was unable to 
stand on his heels or toes without complaining of incapacitating 
pain.  The veteran also complained that he could flex no more 
than 10 degrees without excruciating pain, but at the same time 
was able to sit on the examining table with the hips flexed to 90 
degrees.  The examiner also noted that the motor function of the 
lower extremities was intact, sensation was intact, and that the 
veteran was neurologically intact.  The diagnosis was of a normal 
lumbosacral spine with possible mild lumbosacral strain "but in 
any case not related to any past medical event."  The examiner 
went on to say that he reviewed the veteran's medical chart and 
concluded that "nothing service related can possibly exist."  

In April 1996, the veteran underwent another examination for VA 
purposes.  The report of this examination included the veteran's 
recollection of his original inservice back injury.  He reported 
falling backwards down a hill as he was riding a mini-bike, with 
the onset of radiating low back pain about one hour later.  The 
veteran also reported that this pain had been with him since the 
accident, and was increasing.  Actual examination revealed that 
the veteran moved slowly but deliberately, and that he was 
moderately obese, with a prominent abdomen.  The veteran's 
weakness, however, appeared to this physician to be subjective, 
but he nevertheless recorded the veteran's range of motion.  This 
revealed forward flexion to 30 degrees, no extension, no 
rotation, and right and left lateral bending to only 5 degrees.  
Although any movement elicited complaints of pain, straight leg 
raises were negative, and there appeared to be a normal spinal 
contour.

X-rays at that time revealed a transitional vertebra at the L5 
level with enlargement of the left transverse process and 
articulation with the sacrum and iliac wing.  There was also a 
moderate degree of sclerosis at this articulation, and the L4-L5 
disc space was moderately narrowed.  The L5-S1 disc space and L3-
L4 disc space were also mildly narrowed, and there was mild 
anterior and lateral end plate spurring in the mid to lower 
lumbar spine.  The diagnosis was chronic lumbar strain syndrome 
with history of back sprain occurring in the military.  The 
examiner also commented, however, that the sprain, which had 
occurred in 1977, should have resolved by this time.  He further 
commented that there were some findings that revealed the 
presence of depressed reflexes, and an MRI was scheduled.  For 
reasons unexplained, the veteran apparently failed to report for 
that procedure.

Thereafter, the RO obtained a July 1998 memorandum from a VA 
orthopedic surgeon, who had not examined the veteran, but who 
discussed the veteran's low back disability.  The content of that 
memorandum, was as follows:

This patient is apparently suffering from recurrent 
lumbosacral pain secondary to osteoarthritis and 
degenerative disk of the lumbosacral spine at the 
present time.  X-ray examinations of the lumbosacral 
spine made in April of 1996 also show a transitional 
vertebral (congenital in origin) at the L5-S1 level 
with enlargement of the left transverse process that 
articulates with the sacrum, and in addition x-rays 
also show osteoarthritis and degenerative disk disease 
of the lumbar spine.  The lumbosacral strain that [the 
physician who examined the veteran in April 1996] 
described in his notes could have aggravated the 
congenital anomaly of the lumbosacral spine and this 
congenital anomaly could have caused the degenerative 
disk disease which we now see in the lower lumbar 
spine.  So, in summary, the injury in service of the 
lumbosacral spine is as likely as not to be a 
contributory factor to the patient's current back 
disability.  

Since this memorandum was prepared by a physician who had not 
previously examined the veteran, it contained imprecise language 
regarding the etiology of the veteran's low back disability, and 
it did not meaningfully discuss the veteran's medical history, 
another medical opinion was sought.  In April 1999, the RO 
obtained an opinion from the physician who had examined the 
veteran for VA purposes in April 1996.  This physician briefly 
described the veteran's service and post service medical history, 
including the findings noted at the time of his last examination 
of the veteran.  He went on to offer the following opinion:  

The patient's back pain, or the etiology of the 
patient's current low back disability, is related to 
degenerative disk disease and progressive 
osteoarthritis of the lumbosacral spine.  This is most 
likely associated with his congenital anomaly of the 
lumbosacral junction which is noted on x-ray.  As far 
as the service related incident is concerned after 
reviewing the records noting the patient's significant 
pain-free interval, it is this Examiner's opinion that 
the patient's problem, as related to his lumbar spine, 
is unlikely to be service connected.  It is the 
opinion of this Examiner that what we are seeing here 
is of a natural history of degenerative disk disease 
and associated osteoarthritis related to congenital 
abnormality and that the patient's initial injury, 
which did not appear to be significant, was nothing 
more than a lumbar sprain syndrome which had some low 
grade chronicity, but apparently resolved over a 
period of time.  The two year pain-free interval is 
certainly significant.  

I do need to note, however, that the magnetic 
resonance imaging which was suggested by me has not to 
this date been completed.  However, it is the opinion 
of this examiner that this would not be helpful in 
settling the issue as to whether or not this patient's 
current back problem is service connected.  In 
conclusion, the patient's current diagnosis is 
degenerative osteoarthritis of the lumbar spine 
associated with a congenital anomaly at the 
lumbosacral junction.  This disease appears to be 
progressive, but in the opinion of this examiner it is 
not related to an injury in the military during 
military service in 1977.  This opinion is based on a 
review of record, his significant pain-free interval 
and the review of previous examinations occurring 
prior to my examination in 1996.  

Also associated with the claims file were a number of statements 
obtained in 1993 from private individuals, none of whom report 
possessing any professional medical expertise.  These statements 
are to the effect that they recall the veteran voicing complaints 
relating to his back since shortly after his discharge from 
service.  This information is similar to what the veteran and his 
wife testified to at the hearing conducted at the RO in November 
1993.  Namely, that he has had back discomfort ever since his 
time in service.  

On the foregoing record, it is the Board's conclusion that a 
basis upon which to establish service connection for a low back 
disability has not been presented.  Clearly, the veteran had low 
back complaints in service which were present for a little more 
than one year.  Equally as clear, however, is that after June 
1978, the service medical records are silent with respect to any 
back complaints.  Indeed, in-service examinations of the veteran 
conducted in March 1979, April 1980, and July 1980, show that the 
spine was considered to be normal upon clinical evaluation.  
After service, there are no medical records reflecting the 
presence of any low back disability until 1993, some 12 years 
after the veteran's separation from service.  At that time, 
however, the physician examining the veteran thought that the 
veteran was exaggerating his complaints, and in any case, 
indicated that "nothing service related [could] possibly 
exist."  

Thereafter, another physician examined the veteran in 1996.  At 
that time, he also indicated that he thought the veteran's 
complaints of weakness were subjective.  Moreover, it was this 
same physician who subsequently provided the opinion concerning 
the etiology of the veteran's current back disability that was 
received at the RO in April 1999.  In that opinion, this 
physician concluded that the veteran's current low back 
disability, was "unlikely" related to service.  He considered 
it to be related to congenital abnormality, and that the 
veteran's in-service injury was nothing more than a lumbar 
sprain, that had resolved.  

In view of the more than two year period following the veteran's 
last in-service complaints of low back discomfort when there were 
no back complaints recorded; the reports of examinations 
conducted during that time when the veteran's spine was reported 
as normal upon clinical evaluation; the absence of any post 
service medical record reflecting the presence of a low back 
disability until 1993; and the medical opinions that the 
veteran's current back disability is not related to his service, 
there is strong evidence to support the conclusion that service 
connection for the veteran's low back disability is not 
warranted.  

There is, however, some evidence to support the conclusion that 
service connection for the veteran's current low back disability 
should be established.  There is medical evidence of in-service 
back complaints.  There is also the veteran's contention that he 
experienced low back discomfort since service, statements from 
those who know him to the effect that he complained to them of 
low back discomfort since shortly after service, and the opinion 
provided by the VA physician in 1998, who concluded that the 
veteran's lumbosacral spine injury in service was is as likely as 
not to be a contributory factor to the veteran's current back 
disability.  

As to the veteran's contentions, and the statements he provided, 
they must be considered in the context of all the evidence.  As 
noted above, there is a two year period in service after the 
veteran's last back complaint was recorded, when there are no 
such complaints.  There are also reports of medical examinations 
conducted during this two year period which show no back 
disability, and a record on which the veteran denies recurrent 
back pain.  Thus, we can see no reason to relate any post service 
back complaints made to friends and acquaintances of the veteran, 
to the back complaints recorded in service.  Moreover, any 
suggestion by the veteran that his back complaints have been 
continuous since their onset in service, is flatly contradicted 
by the service medical records.  

As to the VA physician's 1998 opinion regarding the relationship 
between the veteran's in-service back injury and his current 
disability, the Board pointed out in its February 1999 Remand, 
that this opinion was given by someone who had not physically 
examined the veteran.  The opinion also did not reflect that the 
veteran's medical history was considered, it did not address a 
contrary conclusion that was already a matter of record, and it 
appeared to offer a conclusion that was inconsistent with its 
premise.  (As explained in the 1999 Remand, the premises upon 
which the conclusion was based, were expressed as mere 
theoretical possibilities.  The conclusion, however, was 
expressed as an outcome whose likelihood was no less than 50-50.)  
In view of this, the Board holds that there is greater probative 
value in the 1999 medical opinion provided by the physician who 
did personally examine the veteran, that was consistent with the 
conclusion by another physician who physically examined the 
veteran, and did expressly consider the veteran's available 
medical record history.  

Clearly, this matter involves a medical question, and the Board 
is not permitted to draw inferences as to medical causation or 
etiology without a solid foundation in the record.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  The Court of Appeals for 
Veterans Claims has held that it is the responsibility of the 
Board to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons or 
bases for favoring one opinion over another. See Winsett v. West, 
11 Vet.App. 420, 424-25 (1998).  The Court has also indicated 
that the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet.App. 185, 187 (1999).

As discussed above, there is evidence on both sides of this case.  
However, since this last medical opinion concluded with the 
finding that the veteran's current low back disorder was not 
related to service; there is no medical record of any back 
complaints for 12 years after the veteran's service discharge; 
and there was a 2 year period in service after the veteran's last 
back complaints were recorded, the Board finds that the greater 
weight of the evidence shows that the veteran's current low back 
disability is not related to low back complaints in service.  
Therefore, the preponderance of the evidence in this case is 
against the claim, a basis upon which to grant service connection 
for the veteran's current low back disability is not present, and 
the appeal must be denied.  


ORDER

Service connection for a low back disability is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

